             Case 2:21-cv-00733-RAJ-BAT Document 1 Filed 06/03/21 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATLE
10   T-Mobile USA, Inc.,                                No. 2:21-cv-733
11                  Petitioner,
                                                        T-MOBILE, USA, INC.’S PETITION TO
12          v.                                          CONFIRM ARBITRATION AWARD
13                                                      NOTE ON MOTION CALENDAR:
     Verity Wireless, Inc.,
                                                        JUNE 18, 2021
14
                    Respondent.
15

16          Pursuant to 9 U.S.C. §§ 9 and 13, T-Mobile USA, Inc. (“T-Mobile”) petitions this

17   honorable Court to confirm interim relief in the form of the preliminary injunction (“Injunction”)

18   granted to T-Mobile by The Hon. Faith Ireland (Ret.) (the “Emergency Arbitrator”) in the matter

19   styled T-Mobile USA, Inc. v. Verity Wireless, Inc., JAMS Arbitration Reference No. 1160024282

20   (the “Arbitration”).

21                                          I.      PARTIES

22          1.      Petitioner T-Mobile USA, Inc. is a Delaware corporation with its principal place of

23   business in Bellevue, Washington. T-Mobile is one of the three largest wireless communications

24   carriers operating in the United States. In April, 2020, T-Mobile completed its merger with Sprint

25   Corporation and its subsidiaries.

26          2.      Respondent Verity Wireless, Inc. is a Colorado corporation. On information and




     PETITION TO CONFIRM ARBITRATION AWARD – 1
     (Case No. 2:21-cv-733)                                                     1000 SECOND AVENUE, SUITE 3500
                                                                                SEATTLE, WA 98104 • (206) 393-5400
             Case 2:21-cv-00733-RAJ-BAT Document 1 Filed 06/03/21 Page 2 of 6




 1   belief, Verity’s principal place of business is located in Buena Park, California.

 2           3.     Verity also conducts business in Washington, and has designated both its principal

 3   office address and registered agent’s address at 2115 201st Pl. SE, Unit B5, Bothell, WA 98012-

 4   8562.

 5           4.     This Court has subject matter jurisdiction to confirm the Injunction pursuant to the

 6   Federal Arbitration Act, 9 U.S.C. §§ 1-15, because the parties entered into Agreements involving

 7   interstate commerce. The Court has personal jurisdiction over the parties because, among other

 8   reasons, they have stipulated to the personal jurisdiction of this Court in the Agreements.

 9           5.     Venue is proper because the Parties have stipulated to venue in this Court in the

10   Agreements, and further because Verity is subject to personal jurisdiction in this district, as it

11   conducts business here. See 28 U.S.C. § 1391(b)(1), (c)(2), and (d).

12           6.     Verity may be served notice of this Petition through its counsel at the address

13   indicated in the certificate of service of this Petition because: (i) the Emergency Arbitrator entered

14   the Injunction in Seattle, Washington and Verity is a resident of this district; and/or (ii) JAMS

15   served the Injunction on the parties from Los Angeles, California, and Verity is also a resident of

16   the Central District of California as it conducts business throughout that district. See 9 U.S.C. § 9

17   (permitting service of petition to confirm an award on the resident of a district in which the award

18   was made to the extent permitted for service of a motion in that court); W.D. Wa. LCR 5(b)

19   (permitting service consistent with Federal Rules); C.D. Cal. Civ. R. 4.1(d) (similarly permitting

20   service as per Fed. R. Civ. P. 5); Fed. R. Civ. P. 5(b) (specifying service on counsel).

21                                     II.     THE ARBITRATION

22           7.     Verity was, in accordance with four Retail Services Agreements with T-Mobile (the

23   “Agreements”), each effective June 1, 2020, an authorized retail dealer for T-Mobile, operating T-

24   Mobile stores in Colorado, Washington, and Northern and Southern California. The Agreements

25   are identical in all material respects. An exemplar of the Agreements is attached hereto as Exhibit

26   1, exclusive of confidential and proprietary information that is not relevant to the Court’s




     PETITION TO CONFIRM ARBITRATION AWARD – 2
     (Case No. 2:21-cv-733)                                                        1000 SECOND AVENUE, SUITE 3500
                                                                                   SEATTLE, WA 98104 • (206) 393-5400
             Case 2:21-cv-00733-RAJ-BAT Document 1 Filed 06/03/21 Page 3 of 6




 1   consideration of this petition, per W.D. Wa. LCR 5(g)(1)(B).

 2           8.      Each Agreement provides that disputes between the parties shall be submitted to

 3   JAMS for arbitration, and administered pursuant to JAMS Comprehensive Rules and Procedures

 4   (the “Rules”). See Agreements, § 16.

 5           9.      On March 19, 2021, T-Mobile notified Verity that it was terminating the

 6   Agreements, citing Verity’s material breaches of the Agreements.

 7           10.     Although T-Mobile had deferred the effective date of its termination until May 1,

 8   2021, Verity abruptly closed its stores on March 31, 2021, and refused T-Mobile’s demands to

 9   execute the Transitions Services Agreements that each Agreement requires.

10           11.     On April 8, 2021, T-Mobile initiated the Arbitration.          A copy of the order

11   appointing the Hon. Faith Ireland as the Emergency Arbitrator is attached hereto as Exhibit 2.

12           12.     JAMS Rule 2(c) creates Emergency Relief Procedures that permit a party to seek

13   emergency relief by “notify[ing] JAMS and all other Parties in writing of the relief sought and the

14   basis for an award of such relief.” JAMS Rule 2(c)(i).

15           13.     T-Mobile first filed a request for Emergency Relief, seeking an order requiring

16   Verity to allow T-Mobile to obtain possession of inventory and other T-Mobile assets in Verity’s

17   closed stores. The parties entered into a Stipulation, attached hereto as Exhibit 3, to resolve that

18   issue and it is not at issue in this Petition.

19           14.     The Agreements prohibit Verity, notwithstanding any other provision of the

20   Agreements, from competing with T-Mobile for one year following termination, and Section

21   13.1.3 of the Agreements specifically prohibits Verity and its principals from “directly or indirectly

22   sell[ing], assign[ing], or otherwise transfer[ring] any [store] to a wireless service provider (carrier

23   or agent/dealer) in the business of offering, providing, marketing, procuring, or referring customers

24   in a[] manner that competes with [T-Mobile] or its dealers within the Area” described in each

25   Agreement.

26           15.     The Agreements provide that a breach of Section 13.1 “will result in irreparable




     PETITION TO CONFIRM ARBITRATION AWARD – 3
     (Case No. 2:21-cv-733)                                                        1000 SECOND AVENUE, SUITE 3500
                                                                                   SEATTLE, WA 98104 • (206) 393-5400
            Case 2:21-cv-00733-RAJ-BAT Document 1 Filed 06/03/21 Page 4 of 6




 1   harm to T-Mobile, and monetary damages would be an inadequate remedy” for such a breach, and

 2   that “T-Mobile may seek temporary, preliminary and permanent injunctive relief with respect to

 3   any such breach by provider.” Agreements, § 13.1.4.

 4          16.     After Verity disregarded several requests by T-Mobile requiring Verity to transfer

 5   stores to T-Mobile-approved dealers or to T-Mobile (as required by separate provisions of the

 6   Agreements), and after learning facts that suggested that Verity’s principals and insiders were

 7   intending to convert the stores into AT&T stores that compete with T-Mobile in violation of the

 8   Agreements, T-Mobile filed a Second Request for Emergency Relief to enjoin Verity from

 9   transferring T-Mobile stores except to T-Mobile or to T-Mobile-approved dealers, and to prohibit

10   Verity from transferring T-Mobile stores to T-Mobile competitors. See Agreements, § 13.1.3.

11          17.     Verity responded to the Second Emergency Request on May 4, 2021.

12          18.     The Arbitrator set a reply deadline and a hearing on the Second Request for

13   Emergency Relief on May 5, 2021.

14          19.     The Arbitrator heard oral arguments of the Parties on May 5, 2021.

15          20.     The Arbitrator invited the Parties to supplement or amend their pleadings by May

16   7, 2021 at 4:00 PM PT. On that date, T-Mobile submitted a statement of Additional and Amended

17   Claims, and Verity submitted a supplemental response in opposition to the Second Request for

18   Emergency Relief. After requesting and receiving permission from the Arbitrator, T-Mobile

19   submitted a reply to Verity’s supplemental response, on May 11, 2021.

20          21.     On May 13, 2021, the Arbitrator entered the Injunction, a copy of which is attached

21   hereto as Exhibit 4.

22          22.     The Court should grant this Petition and confirm the Injunction as a judgment of

23   this Court, as required by the Federal Arbitration Act, because none of the limited statutory

24   grounds for vacating the Injunction exist here. See 9 U.S.C. §§ 9-10; Aspic Eng’g & Constr. Co.

25   v. ECC Centcom Constructors LLC, 913 F.3d 1162, 1166 (9th Cir. 2019); Pac. Reinsurance Mgmt.

26   Corp. v. Ohio Reinsurance Corp., 935 F.2d 1019, 1023-26 (9th Cir. 1991).




     PETITION TO CONFIRM ARBITRATION AWARD – 4
     (Case No. 2:21-cv-733)                                                     1000 SECOND AVENUE, SUITE 3500
                                                                                SEATTLE, WA 98104 • (206) 393-5400
              Case 2:21-cv-00733-RAJ-BAT Document 1 Filed 06/03/21 Page 5 of 6




 1                                      PRAYER FOR RELIEF

 2            WHEREFORE, the Petitioner prays that this honorable Court sign an order confirming the

 3   interim relief issued on May 13, 2021 by Hon. Faith Ireland (Ret.) as an enforceable Order of this

 4   Court.

 5            DATED this 3rd day of June, 2021.

 6                                        POLSINELLI PC
 7
                                       By: /s/ Jessica M. Andrade
 8                                        Jessica M. Andrade, WSBA# 39297
                                          1000 Second Avenue, Suite 3500
 9                                        Seattle, WA 98104
                                          Telephone: (206) 393-5400
10                                        Facsimile: (206) 393-5401
11                                        jessica.andrade@polsinelli.com

12                                        Attorneys for Petitioner T-Mobile USA, Inc.

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     PETITION TO CONFIRM ARBITRATION AWARD – 5
     (Case No. 2:21-cv-733)                                                     1000 SECOND AVENUE, SUITE 3500
                                                                                SEATTLE, WA 98104 • (206) 393-5400
             Case 2:21-cv-00733-RAJ-BAT Document 1 Filed 06/03/21 Page 6 of 6




 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on the date shown below, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system.

 4          I also certify that on June 3, 2021, true and correct copies of the foregoing were served via

 5   email and United States First Class mail, postage prepaid to:

 6          Timothy B. Yoo
            Sharon Ben-Shahar Mayer
 7
            BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
 8          DROOKS, LINCENBERG & RHOW, P.C.
            1875 Century Park East, 23rd Floor
 9          Los Angeles, California 90067-2561
            tyoo@birdmarella.com
10          smayer@birdmarella.com
11
            Attorneys for Respondent Verity Wireless, Inc.
12
            I certify under penalty of perjury under the laws of the State of Washington that the
13
     foregoing is true and correct.
14
            Dated this 3rd day of June, 2021, at Seattle, Washington.
15

16
                                           By: /s/ Jeni Bonanno
17                                         Jeni Bonanno, Legal Assistant

18

19

20

21

22

23

24

25

26




     PETITION TO CONFIRM ARBITRATION AWARD – 6
     (Case No. 2:21-cv-733)                                                      1000 SECOND AVENUE, SUITE 3500
                                                                                 SEATTLE, WA 98104 • (206) 393-5400
